Citation Nr: 1420957	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 26, 2008, for the award of service connection for left hamstring biceps femoris, semimembranosus and semitendinosis rupture with left hip strain.

2.  Entitlement to an effective date prior to September 26, 2008, for the award of service connection for lumbosacral strain, degenerative disc and joint disease of the lumbar spine and left sciatica.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran has submitted several statements indicating his belief that his left hamstring and hip disability is inappropriately characterized to include reference to two, rather than three, muscles.  To the extent this is a potential claim for a separate rating for an additional manifestation of the service-connected left hamstring biceps femoris, semimembranosus and semitendinosis rupture with left hip strain, the Board observes that the claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  On September 26, 2008, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for a left hamstring and hip disability.

2.  On September 26, 2008, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for a lower back disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 26, 2008, for the award of service connection for left hamstring biceps femoris, semimembranosus and semitendinosis rupture with left hip strain have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to September 26, 2008, for the award of service connection for lumbosacral strain, degenerative disc and joint disease of the lumbar spine and left sciatica have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this appeal.


General Legal Criteria: Earlier Effective Date

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran is seeking an effective date prior to September 26, 2008, for the award of service connection for his left hamstring biceps femoris, semimembranosus and semitendinosis rupture with left hip strain, and for his lumbosacral strain, degenerative disc and joint disease of the lumbar spine and left sciatica.  He recognizes that he did not file a claim within one year of his separation from service, but feels that the effective date for his service-connected disabilities should be the day following separation out of fairness, because his disabilities and symptoms have existed since that time. 

Following its review of the record, the Board finds that September 26, 2008, is the correct effective date for the award of service connection for the Veteran's disabilities, because that is the date of receipt of his initial claim for service connection.  There is no indication between the Veteran's date of separation from active duty service on May 13, 1985, and the date of receipt of his VA Form 21-526 on September 26, 2008, that he intended to file a claim for service connection.  While there may be medical evidence, or at the least competent lay reports of ongoing symptoms, prior to September 26, 2008, there is no indication of an intent to claim service connection for either the left hamstring and hip disability, or the lower back disability prior to that date.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder). 

In reaching this decision, the Board has considered the Veteran's written statements submitted herein.  Despite his contentions, however, it is clear that he did not file a formal or informal claim for service connection prior to September 26, 2008.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claims because the preponderance of the evidence is against both claims.


ORDER

An effective date earlier than September 26, 2008, for the award of service connection for left hamstring biceps femoris, semimembranosus and semitendinosis rupture with left hip strain is denied.

An effective date earlier than September 26, 2008, for the award of service connection for lumbosacral strain, degenerative disc and joint disease of the lumbar spine and left sciatica is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


